Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 October 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claims contain the limitation “generate vectors between the plurality of users based on the plurality of clusters.” Examiner has reviewed the specification, particularly pages 11-12 of the specification, and can find no instance of a vector between the plurality of users being generated based on the plurality of clusters. Examiner requests that Applicant specifically point out where in the specification this limitation has support. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US Pre-Grant Publication 2011/0112994) in view of Bostick (US Pre-Grant Publication 2018/0232641), in view of Greening (US Pre-Grant Publication 2001/0013009), in view of Rosenberg (US Pre-Grant Publication 2006/0206379). 

As to claim 1, Goto teaches an estimation device comprising: 
a memory storing user relationship information on a plurality of users (see paragraph [0038]); and
a processor operatively coupled to the memory (see paragraph [0029]. Goto requires the use of a computer), the processor being programmed to:
acquire, from … the plurality of users, the user relationship information indicating a similarity relationship between the plurality of users (see paragraph [0076]. Each of a plurality of users submit rating information about content. This is relationship information because this data is used to calculate, or “indicate,” a similarity relationship between the users by identifying users with similar tastes. This is noted in paragraph [0127], in which similarity of users may be indicated by user rating history); 
Separate the plurality of users into a plurality of clusters using a k-means clustering technique based on the user relationship information (see paragraph [0127]. Users are classified into groups based on a k-means clustering method. This uses a similarity of rating vectors based on the rating histories provided by the users); 
…
generate vectors between the plurality of users based on the plurality of clusters (see paragraph [0127]. A plurality of “representative users” in the form of vectors are generated based on the plurality of clusters. These “representative users” are generated based on the information of the plurality of users and represent groups of plurality of users. Thus, they are vectors generated “between the plurality of users”);
Goto does not clearly teach: 
acquire, from respective terminal devices corresponding to the plurality of users, the user relationship information; 
Acquire, via a social networking service, user-inputted information inputted by the plurality of users respectively indicating feelings of each user of the plurality of users; 
estimate a feeling of a first user of the plurality of users, which does not have feeling information, based on the generated vectors and feeling information of at least one similar user of the plurality of users who is similar to the first user of the plurality of users in the acquired user relationship information, 
the feeling information including heartbeat or blood pressure data on the user, the feeling of the user being estimated based on (i) a difference between the heartbeat or blood pressure and a threshold value or rate of change, and (ii) the acquired user-inputted information acquired via the social networking service;
generate and transmit the estimated feeling of the first user to an external service provider, which provides a service to the first user based on the estimated feeling; and
receive the service for the first user from the external service provider.  
Bostick teaches: 
acquire, from respective terminal devices corresponding to the plurality of users, the user relationship information (see paragraphs [0013]-[0015]. Content is acquired from user interactions on user devices); 
Acquire, via a social networking service, user-inputted information inputted by the plurality of users respectively indicating feelings of each user of the plurality of users (see paragraphs [0014] and [0017]-[0018]. The system acquires social media content from users. The social media content may include feelings or opinions of the users on topics); 
Estimating a feeling of a first user of the plurality of users, which does not have feeling information … the feeling information including heartbeat or blood pressure data on the user, the feeling of the user being estimated based on (i) … heartbeat or blood pressure and, and (ii) the acquired user-inputted information acquired via the social networking service (see paragraphs [0017]-[0018]. User reactions to social media, including heartbeat and blood pressure data, are stored. This is feeling information. This, along with user reactions to social media content, are used for estimating likely reactions, or a feeling, of a user to social media content). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Goto by Bostick, because both references are directed towards identifying user reactions. Bostick merely bases user reactions on social media and on biometric responses of a user. This will help a user of Goto to more easily to identify content they may be interested in. 
Greening teaches: 
estimate a feeling of a first user of the plurality of users, which does not have feeling information, based on the generated vectors and feeling information of at least one similar user of the plurality of users who is similar to the first user of the plurality of users in the acquired user relationship information (see paragraphs [0010], [0017]-[0018], and [0103]. As noted in [0103], and indicated by the other cited paragraphs, a user’s reaction, or feeling, to an item that the user has not yet reacted to, (“which does not have feeling information”), may be estimated based on the reactions of mentors, or similar users. As noted in Figure 11 and paragraphs [0122]-[0123], Mentor preferences are stored as vectors)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Goto by Greening, because both references are directed towards using user similarity to identify recommendations for users. Greening additionally provides to Goto the benefit of recommending items to a user, which will help a user of Goto to more easily to identify items or services they may be interested in. 
Rosenberg teaches: 
the feeling information including heartbeat or blood pressure data on the user, the feeling of the user being estimated based on a difference between the heartbeat or blood pressure and a threshold value or rate of change (see paragraph [0008] and [0011]. An advertisement is identified based on a user’s environment or body. Also see paragraph [0098], which considers both heart rate and blood pressure to identify an advertisement for a user. Greening shows estimating information based on user information. Rosenberg shows wherein user information may include biometric data);
generate and transmit the estimated feeling of the first user to an external service provider, which provides a service to the first user based on the estimated feeling (see paragraph [0086]. The system is able to receive ambient factors from a user. In the example of [0086], this includes weather. As shown in [0098], ambient factors include health factors);
receive the service for the first user from the external service provider (see paragraph [0098]. A user may receive an advertisement, or service, based on the user’s biological factors). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Goto by Rosenberg, because both references are directed towards using user metrics to identify recommendations and offers for users. Rosenberg additionally provides to Goto the benefit of recommending items to a user, which will help a user of Goto to more easily to identify items or services they may be interested in. 

As to claim 6, Goto as modified teaches the estimation device according to claim 1, wherein the processor is programmed to estimate the feeling of the first user of the plurality of users by performing a process of propagating the feeling information from the similar user whose feeling has been estimated based on the feeling information to a cluster of the plurality of clusters to which the similar user belongs and propagating the feeling information on the cluster, from the cluster to the first user who belongs to the cluster (see Goto paragraphs [0088] and [0127] for clustering users and identifying recommendations for users based on a user’s membership in a cluster. Greening shows propagating estimated feeling information from similar users, see paragraphs [0017]-[0018] and [0122]-[0123]. Combined, the references teach the claimed subject matter).  

As to claim 7, Goto teaches the estimation device according to claim 1, wherein the processor is programmed to estimate the feeling of the first user of the plurality of users based on a plurality of matrices obtained by performing low-rank approximation on a matrix that indicates the degree of similarity between the users created based on the user relationship information (see Greening paragraphs [0122]-[0123] and Figure 11. Reference tables are used).  

As to claims 16 and 17, see the rejection of claim 1 above. 


Claims 3-4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US Pre-Grant Publication 2011/0112994) in view of Bostick (US Pre-Grant Publication 2018/0232641), in view of Greening (US Pre-Grant Publication 2001/0013009), in view of Rosenberg (US Pre-Grant Publication 2006/0206379), and further in view of French (US Pre-Grant Publication 2017/0030726)
As to claim 3, Goto teaches the estimation device according to claim 1, wherein the processor is programmed to estimate the feeling of the first user based on the user relationship information including information related to a degree of similarity that indicates the similarity between the plurality of users and based on the feeling information on the similar user who has the degree of similarity between the first user of the plurality of users equal to or greater than a threshold (see Greening paragraphs [0073] and [0074]).
French teaches greater than a predetermined threshold (see paragraphs [0030] and [0033]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Goto by French, because both references are directed towards using user similarity to identify recommendations for users. French provides to Goto additional metrics with which to measure human emotion, which will help an administrator of Goto to provide additional options with which to analyze and identify items or services that users may be interested in. 

As to claim 4, Goto as modified teaches the estimation device according to claim 1.
Goto does not clearly teach wherein84Docket No. PYAA-17836-USStatus: Final the processor is programmed to estimate the feeling of the first user of the plurality of users by performing a process of propagating the feeling information from the similar user whose feeling has been estimated based on the feeling information to the first user 
French teaches wherein84Docket No. PYAA-17836-USStatus: Final the processor is programmed to estimate the feeling of the first user of the plurality of users by performing a process of propagating the feeling information from the similar user whose feeling has been estimated based on the feeling information to the first user (see French paragraphs [0030]-[0032]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Goto by French, because both references are directed towards using user similarity to identify recommendations for users. French provides to Goto additional metrics with which to measure human emotion, which will help an administrator of Goto to provide additional options with which to analyze and identify items or services that users may be interested in. 
	
As to claim 8, Goto as modified teaches the estimation device according to claim 1, wherein the process is programmed to:
Acquire the user relationship information created based on first information related to each of the plurality of users (see Goto paragraphs [0026]-[0027]), and 
Goto does not clearly teach estimate the feeling of the first user of the plurality of users based on the feeling information on the similar user, which is estimated based on second information that is related to the similar user and that has a type different from a type of the first information. 
French teaches estimate the feeling of the first user of the plurality of users based on the feeling information on the similar user, which is estimated based on second information that is related to the similar user and that has a type different from a type of the first information (see French paragraphs [0030]-[0032]. Dislike may be used to measure similarity. This is a negative emotion, as opposed to a positive emotion).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Goto by French, because both references are directed towards using user similarity to identify recommendations for users. French provides to Goto additional metrics with which to measure human emotion, which will help an administrator of Goto to provide additional options with which to analyze and identify items or services that users may be interested in. 

As to claim 9, Goto as modified by French teaches the estimation device according to claim 8, wherein the processor is programmed to estimate the feeling of the first user of the plurality of users based on the feeling information on the similar user, which is estimated based on the second information in which a connection with a feeling is higher than a connection with a feeling of the first information (see French paragraphs [0030]-[0032]). 

As to claim 10, Goto as modified by French teaches the estimation device according to claim 8, wherein the processor is programmed to estimate the feeling of the first user of the plurality of users based on the feeling information on the similar user86Docket No. PYAA-17836-US, which is Status: Finalestimated based on the second information including biometric information on the plurality of users (see French paragraphs [0027]-[0028]).  

As to claim 11, Goto as modified by French teaches the estimation device according to claim 8, wherein the processor is programmed to estimate the feeling of the first user of the plurality of users based on the feeling information on the similar user, which is estimated based on the second information including image information on a captured image of the first user (see French paragraph [0028] and [0030]-[0032]).  

As to claim 12, Goto as modified by French teaches the estimation device according to claim 8, wherein the processor is programmed to estimate the feeling of the first user of the plurality of users based on the feeling information on the similar user, which is estimated based on the second information including action information on the plurality of users associated with an action of a predetermined type (see French paragraph [0025]). 

As to claim 13, Goto as modified by French teaches the estimation device according to claim 12, wherein the processor is programmed to estimate the feeling of the first user of the plurality of users based on the feeling information on the similar user, which is estimated based on the second information that includes, as the action information on the plurality of users, at least one piece of input information that was input by the first user in the service provided via a network (see French paragraphs [0025]-[0028] for providing information to a service) and purchase information indicating a purchase performed by the first user (see Greening paragraphs [0017]-[0018] for predicting a user’s reaction based on the reactions of other users who are similar to the first user, and paragraphs [0015] and [0039] for tracking purchases).

As to claim 14, Goto as modified by French teaches the estimation device according to claim 12, wherein the processor is programmed to acquire the user relationship information created based on the first information including the action information that is related to the plurality of users and that is different from the action information included in the second information (see French paragraph [0029]).  

As to claim 15, Goto as modified by French teaches the estimation device according to claim 8, wherein the processor is programmed to acquire the user relationship information created based on the first information that includes attribute information on the plurality of users (see French paragraph [0025]).  

Response to Arguments
Applicant’s arguments regarding 35 USC 103 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152